Simon, J.,

delivered the opinion of the court.
In this case, the counsel for both parties have filed their written consent to the reversal of the judgment appealed from, and have 'agreed that it should be remanded for a new trial, the appellees paying the costs of the appeal.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed, and that, agreeably to the consent of the parties by their counsel, this case be remanded for a new trial, the appellees paying costs in this court.